Case:19-10409-TBM Doc#:10 Filed:01/22/19                Entered:01/22/19 09:22:44 Page1 of 2



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF COLORADO

In re:                                )
                                      )         Case No. 19-10409-TBM
MARQUITA CHARNEY BRISTER,             )
                                      )         Chapter 13
Debtor.                               )
______________________________________________________________________________

     VERIFIED MOTION FOR CONTINUATION OF THE AUTOMATIC STAY
                      PURSUANT TO 11 U.S.C. § 362(c)(3)(B)
______________________________________________________________________________

       COMES NOW, the Debtor, Marquita Charney Brister (“Debtor”), by and through
counsel, Michael J. Watton and the Watton Law Group, who hereby requests this Court enter an
Order, pursuant to 11 U.S.C. § 362(c)(3)(B), continuing the automatic stay provided under 11
U.S.C. § 362(a) as to all creditors. In support of this motion, Debtor states as follows:

         1. Debtor filed a prior petition under Chapter 13 of the code on March 24, 2017 under
            case number 17-12508-TBM in the District of Colorado. The Court dismissed
            Debtor’s case on December 26, 2018 for failure to make plan payments.

         2. Debtor filed this second petition under Chapter 13 of the code on January 21, 2019
            under case number 19-10409-TBM.

         3. Debtor had only one previous bankruptcy case active within the year before filing this
            case, and the presumption that this case was not filed in good faith per 11 U.S.C. §
            362(c)(3)(C) does not apply.

         4. There has had a substantial change in financial circumstances since the dismissal of
            the previous case. During the previous case, Ms. Brister was laid off from her job.
            After the layoff, she incurred unforeseen medical expenses. Her home was also
            burglarized, and the related repairs and replacements were only partially covered by
            insurance. The decrease in income and unforeseen expenses caused her to default on
            both her plan and post-petition mortgage payments. Ms. Brister has recently returned
            to work at two separate part-time jobs and is now also receiving supplemental income
            from unemployment. She has also completed a number of interviews for full-time
            employment in her career field and continues to seek additional work. She can now
            once again afford to make timely monthly payments as required to successfully
            complete this Chapter 13 case.

         5. Debtor refiled this case in good faith, proposes a confirmable plan, and will
            successfully reach discharge.
Case:19-10409-TBM Doc#:10 Filed:01/22/19             Entered:01/22/19 09:22:44 Page2 of 2



        WHEREFORE, Debtor prays that this Court enter an Order Continuing the Automatic
Stay to All Creditors.


Dated: January 21, 2019                     Respectfully submitted,

                                            WATTON LAW GROUP

                                            /s/ Michael J. Watton
                                            Michael J. Watton, Esq., No. 46893
                                            301 West Wisconsin Avenue, 5th Floor
                                            Milwaukee, WI 53203
                                            Telephone: (720) 590-4600
                                            Fax: (303) 295-0242
                                            E-mail: wlgdnvr@wattongroup.com




                 VERIFICATION OF MARQUITA CHARNEY BRISTER

       I, Marquita Charney Brister, state that I have read the foregoing Verified Motion for
Continuation of the Automatic Stay Pursuant to 11 U.S.C. § 362(c)(3)(B) and that the statements
contained therein are true and correct to the best of my knowledge and belief.


Dated: January 21, 2019                                   /s/ Marquita C. Brister
                                                          Movant / Debtor
